IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-10696
                        Conference Calendar



DARRYL WALLACE,

                                         Plaintiff-Appellant,

versus

THOMAS WINDHAM, Fort Worth Chief of Police;
DAVID WILLIAMS, Tarrant County Sheriff,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:99-CV-585-Y
                      --------------------
                         October 18, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Darryl Wallace (TDCJ # 636243) appeals the district court’s

dismissal of his pro se and in forma pauperis (IFP) civil rights

complaint as frivolous pursuant to 28 U.S.C. § 1915.   Wallace

does not, however, refer to the district court’s judgment, and he

does not allege any error that the district court made in

disposing of his complaint.

     An appellant’s brief must contain an argument on the issues

that are raised so that this court may know what action of the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-10696
                               -2-

district court is being complained of.   Al-Ra’id v. Ingle, 69
F.3d 28, 31 (5th Cir. 1995).   There is no exemption for pro se

litigants, though we construe their briefs liberally.   Id.

Because Wallace has neither briefed nor identified any error in

the dismissal of his complaint, the judgment of the district

court is AFFIRMED.

     AFFIRMED.